Exhibit 10.2

To:

Transocean Services AS

PRE-ACCEPTANCE OF A VOLUNTARY PUBLIC OFFER FOR THE SHARES IN AKER DRILLING ASA

 

1. Pre-Acceptance of offer

 

1.1 The undersigned,                                         hereby confirms to
own                      shares (the “Shares”) in Aker Drilling ASA (the
“Company”) as of the date set forth on the signature page hereto.

 

1.2 The undersigned has been informed that Transocean Ltd. through its Norwegian
subsidiary Transocean Services AS (the “Offeror”) is considering making a
voluntary public tender offer for all the issued and outstanding shares of the
Company at cash consideration of NOK 26.50 per share (the “Offer”) in the
Company, on the terms and conditions set forth below and which will be further
set out in an offer document to be prepared (the “Offer Document”).

 

1.3 The undersigned has further been informed that an Offer will not be made by
Offeror unless the following conditions have been fulfilled or waived prior to
15 August 2011 at 08:45 CET:

 

  1. The board of directors of the Company has recommended its shareholders to
accept the Offer; and

 

  2. Final approval by Offeror of the Offer, as evidenced by Offeror’s public
announcement of its intention to launch the Offer.

 

1.4 The undersigned hereby irrevocably undertakes to accept the Offer, if made,
for all of the undersigned’s Shares on a fully diluted basis as well as for any
shares in the Company acquired by the undersigned prior to completion of the
Offer, on the terms that will apply to the Offer. The Shares will be transferred
to Offeror free and clear from any encumbrances of any nature at the time of
settlement under the Offer. This irrevocable undertaking shall lapse if the
Offeror has not announced the Offer by 15 August 2011 no later than at 08:45
CET.

 

1.5 The undersigned has been informed and recognizes that the Offer will only be
subject to the conditions set forth in Appendix 1 hereto being fulfilled or
waived by Offeror in its sole discretion.

 

1.6 If the share price referred to in section 1.2 is increased in the Offer by
Offeror, then such improved terms shall also apply to the Shares.

 

1.7 The undersigned acknowledges that this pre-acceptance, including its terms
and conditions and the undersigned’s name may be made public in the Offer
Document and/or other documents, including any press release, prepared in
connection with the Offer as well as any documents filed by Offeror in its
publicly filed documents to the extent required by law.



--------------------------------------------------------------------------------

1.8 The undersigned hereby agrees not to actively solicit or encourage any other
person than Offeror to make an offer for any shares of the Company.

 

2. Confidentiality

 

2.1 The undersigned accepts and agrees that the existence of this pre-acceptance
and the contemplated Offer is considered insider information under Norwegian
Securities Law, shall be treated as such in compliance with relevant laws and
regulations (including the Norwegian Securities Trading Act) and shall be kept
confidential until the earlier of (a) the public announcement by Offeror, by
means of a press release, that it intends to launch the Offer, (b) the Offeror’s
notification to the undersigned that the launch of the Offer will not occur and
(c) 15 August 2011 at 08:45 CET. The undersigned is aware of the restrictions
and legal sanctions under the Norwegian Securities Trade Act concerning insider
information, including that violation may be a criminal offence. Apart from the
foregoing, the undersigned is not aware of any information which may be deemed
to constitute inside information relating to the Company in accordance with the
Norwegian Securities Trading Act.

 

3. Completion

 

3.1 This pre-acceptance shall be effective until the earlier of: (i) the date
(if any) at which Offeror announces or informs the undersigned in writing that
the Offer will not be completed due to the failure of one or more conditions
contained herein not being satisfied or capable of being cured and
(ii) 31 October, 2011 (the “Cut-Off Date”). If completion of the Offer has not
taken place prior to the Cut-Off Date, then the Offer shall lapse.

 

3.2 The undersigned hereby irrevocably undertakes not to sell, transfer, pledge
or otherwise dispose of any of the Shares other than a transfer of the Shares
pursuant to section 1.4 above. The undersigned hereby authorizes Fearnley Fonds
to block the Shares in favour of Offeror until the earlier of (i) the completion
of the Offer, (ii) the Cut-Off Date (as defined above) or (iii) the termination
of this pre-acceptance pursuant to section 3.1 above.

 

3.3 The undersigned acknowledges that no offer document has been published in
respect to the Offer as of the date hereof, and agrees to be bound by this
pre-acceptance until the Cut-Off Date, regardless of the subsequent publication
of such document. The undersigned agrees to undertake any action and execute any
documents and instruments as may reasonably be required to carry out and give
effect to the provisions of this pre-acceptance and of the Offer, however this
pre-acceptance shall on the part of the undersigned be deemed a binding
acceptance of the Offer as described in any subsequent document detailing the
terms under the Offer.

 

4. Authority

 

4.1 The undersigned confirms that the undersigned signs this pre-acceptance as a
shareholder or on behalf of a shareholder according to any necessary
authorization or power of attorney, and that the undersigned’s signature is
legally binding on the shareholder.

 

2/4



--------------------------------------------------------------------------------

5. Governing law and dispute resolution

 

5.1 This pre-acceptance shall be governed by Norwegian law. Any dispute
regarding this pre-acceptance shall be finally settled by arbitration in Oslo in
accordance with the Norwegian Arbitration Act. The proceedings and the
arbitration award shall be kept confidential unless disclosure of such
proceedings or award is required by relevant law or regulation.

 

Time/Place:  

 

    Signature:  

 

    Signatory’s position:  

 

    Name of shareholder:  

 

   

 

3/4



--------------------------------------------------------------------------------

Appendix 1

The completion of the Offer, if set forth, shall be conditioned upon:

 

  1. The number of Company shares which, together with the Company shares
directly or indirectly held by Offeror, represents more than 2/3 of the total
outstanding share capital and voting power of the Company on a fully diluted
basis, having been validly tendered at the end of the acceptance period as set
forth in the Offer Document; and

 

  2. The board of directors of the Company does not withdraw or amend its
recommendation of the Offer.

Offeror reserves the right to waive, in whole or in part, one or more of the
conditions above in accordance with applicable laws, rules and regulations,
including, with respect to condition (1) above, to complete the Offer at a lower
level of acceptance.

 

4/4